0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-21, and 23-38 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-11, 13-16, and 18-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, and 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the number of CGG repeats in a subject having a disorder associated with an increased number of CGG nucleotide repeats using the CRISPR/Cas9 system, does not reasonably provide enablement for treating related disorders comprising the administration of two guide RNAs, wherein said guide RNAs comprise a targeting sequence which is completely complementary to a sequence in the 5’UTR region of the FMR1 gene, and wherein one guide RNA comprises a targeting sequence which is completely complementary to a sequence that is within the CGG repeats.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the full scope of the invention commensurate in scope with these claims.
In the instant case, the specification as filed provides sufficient guidance and instruction for using gRNA that is complementary to a sequence in the 5’UTR region of the FMR1 gene, and wherein one guide RNA comprises a targeting sequence which is completely complementary to a sequence that is within the CGG repeats for gene editing a sequence associated with FMR1. 
However, the scope of the instant claims encompass wherein the method is drawn to “a method for inhibiting, treating, and/or preventing a fragile X syndrome or a related disorder in a subject in need thereof…”
Applicants have not provided any specific guidance and/or instruction regarding how to treat related disorders (i.e. other disorders that are associated with nucleotide repeats), that are not specifically associated with an increased number of CGG repeats.
Due to the breadth of the term “related disorders” recited in the instant claims, and the limited guidance with respect to the exact nature of the “related disorders,” it is unclear how one of skill in the art is to practice treating a disorder associated with a nucleotide repeat that has not been previously characterized.  Moreover, unless the disorder is also related to an increased number of CGG repeats in the genome of the subject with the disorder, one of skill in the art would not know how to use the gRNA recited in the instantly claimed method to reduce the number of nucleotide repeats for a related disorder not associated with CGG repeats.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedland et al. (WO2015/148863A2).
Claim 18 recites the following:

    PNG
    media_image1.png
    230
    656
    media_image1.png
    Greyscale

Friedland et al. discloses gRNA targeting BCL, in one embodiment, see the following:
“[I]n an embodiment, four gRNAs (e.g., two pairs) are used to target four Cas9 nickases to create four nicks to remove the enhancer region in the BCL11A gene, e.g., the first pair of gRNAs are used to target upstream (i.e., 5') of the enhancer region in the BCL11A gene and the second pair of gRNAs are used to target downstream (i.e., 3') of the enhancer region in the BCL11A gene.
 DNA Target Site SEQ ID gRNA Name Targeting Domain
BCLllA-4479 + GGCGGCGGCGGCGGCGGCGG 20 5110
BCLllA-4858 + GGCGGCGGCGGCGGCGGCGG 20 6489
These sequences are 100% identical to SEQ ID NO: 18 of the instant invention.  
Regarding claim 19, Friedland et al. also teach nucleic acid encoding the guide RNA, see page 712 of this reference.
Regarding claim 20, this reference further teaches wherein said nucleic acid also encodes a Cas9 protein, see page 714, claims 57-59.
Regarding claim 21, this reference teaches pharmaceutical compositions comprising the nucleic acid of the instant invention, see the following:
“In another aspect, disclosed herein is a composition comprising (a) a gRNA molecule comprising a targeting domain that is complementary with a target domain in the HBB gene or BCL11A gene, as described herein. The composition of (a) may further comprise (b) a Cas9 molecule, e.g., a Cas9 molecule as described herein. A composition of (a) and (b) may further comprise (c) a second, third and/or fourth gRNA molecule, e.g., a second, third and/or fourth gRNA molecule described herein. A composition of (a), (b) and (c) may further comprise (d) a template nucleic acid (in an embodiment where an exogenous template is used). In an embodiment, the composition is a pharmaceutical composition. The Compositions described herein, e.g., pharmaceutical compositions described herein, can be used in treating SCD in a subject, e.g., in accordance with a method disclosed herein.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-34, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. WO2015089354A1, in view of Garber et al. (previously cited).
Regarding claim 23, Davidson et al. WO2015089354A1 describe the use of the CRSPR/Cas9 system for gene editing nucleotide repeat sequences that are associated with various developmental disorders.  See the following disclosure of this references:
¶ [0017] The CRISPR enzyme further comprises a functional domain. The composition of the CRISPR complex can mediate genome engineering that includes: modifying a target polynucleotide or expression thereof, knocking out a gene, amplifying or increasing or decreasing expression of a polynucleotide or gene, or repairing a mutation, or editing by inserting a polynucleotide. The CRISPR enzyme can be a Cas9.  The CRISPR complex can mediate at least one double stranded DNA break thereby causing editing of the target DNA. The cell can be a mammalian brain or central nervous tissue cell. The nucleotide repeat element can be selected from one or more of: a trinucleotide repeat comprising CTG, CAG, CGG, CCG, GAA, or TTC; a tetranucleotide repeat comprising CCTG,…repeat comprising ATTCT or AGAAT; a hexanucleotide repeat comprising GGGGCC; and a dodecanucleotide repeat comprising CCCCGCCCCGCG or CGCGGGGCGGGG. The defect gives rise to a condition selected from one or more of: a Fragile X (FXS); Fragile X Tremor Ataxia (FXTAS); Unverricht-Lundborg disease (EPM1); Spinocerebellar ataxia type- 12 (SCA 12); Amyotrophic Lateral Scleroscan be (ALS); Fronto Temporal Dementia (FTD); Friedreich Ataxia; Myotonic Dystrophy type-1 (DM1); Myotonic Dystrophy type-2 (DM2); Spinocerebellar ataxia type-8 (SCA8); Spinocerebellar ataxia type- 10 (SCAIO); Spinocerebellar ataxia type-31 (SCA31); Oculopharyngeal muscular dystrophy (OPMD); Spinocerebellar ataxia type-1 (SCA1); Spinocerebellar ataxia type-2 (SCA2); Spinocerebellar ataxia type-3 (SCA3); Spinocerebellar ataxia type-6 (SCA6); Spinocerebellar ataxia type-7 (SCA7); Spinocerebellar ataxia type- 17 (SCA 17); Dentatorubral-pallidoluysian atrophy (DRPLA); Spinobulbar muscular atrophy (SBMA); Huntington's disease like type-2 (HDL2) and Huntington's Disease (HD).
Davidson et al. teaches the use of the CRISPR system to edit the FMR1 locus, specifically in the following manner, see:
“[0093] Figure 4A-B shows targeting design and editing of the human FMR1 CGG repeat; a second example, a) Guide sequences that flank the CGG nucleotide repeat region in FMR1. Unlike the CAG repeats in ATXN 1 , the CGG repeats in FMR1 are in the 5' un-translated region (5'UTR). b) Successful editing of FMR1 as evidenced by the PCR products (primers depicted in gray) corresponding to an unedited (top dark band) and edited (lower band, arrow) human FMR1 5'UTR/exon-l region. For this, CRISPR-Cas9 plasmids were transfected into HT1080 cells for transient. [0094] Figure 5 shows CGG repeats are excised by the CRISPR-Cas9 system as confirmed by direct sequencing of the FMR1 5'UTR/exors-l region, a) Edited genomic DNA (shown in Figure 4b) was sequenced to confirm appropriate editing of FMR I CGG repeats. Sequence alignment analysis showed the absence of the CGG repeat sequence in over 100 sequenced clones when compared to wild-type sequence. “
Figure 2A of Davidson et al. show the design of gRNA, which are complementary to a region within the nucleotide repeat sequence, see the following:


    PNG
    media_image2.png
    296
    630
    media_image2.png
    Greyscale

Davidson et al. further teach the requirements for genomic editing with the CRISPR system.  Specifically, describes the PAM sequences recognized by the Cas9 enzyme, see the following:
[0051 ] The invention comprehends in some embodiments a composition of the invention or a CRISPR enzyme thereof (including or alternatively mRNA encoding the CRISPR enzyme), wherein the target sequence is flanked at its 3 ' end by a 5' motif termed a proto-spacer adjacent motif or PAM, especially where the Cas9 is (or is derived from) S. pyogenes or S. aureus Cas9. For example, a suitable PAM is 5'-NRG or 5'-NNGRR (where N is any Nucleotide) for SpCas9 or SaCas9 enzymes (or derived enzymes), respectively, as mentioned below.
Additionally, Davidson et al. teach that “[E]xemplary target sequences include those that are unique in the target genome. For example, for the S, pyogenes Cas9, a unique target sequence in a genome may include a Cas9 target site of the form MMMM/MMMM^ NNNNNNNNNNNXGG  where NNN>JNNN>JNNN>JXGG (N is A, G, T, or C; and X can be anything) has a. single occurrence in the genome. A unique target sequence in a genome may include an S. pyogenes Cas9 target site of the form MMMM MMMMNNNNNN NNNNXGG where NN NNN NNNNXG G (N is A, G, T, or C; and X can be anything) has a single occurrence in the genome. For the S. thermophilus CRISPR 1 Cas9, a unique target sequence in a genome may include a Cas9 target site of the form MMMMMMMMN .sup."NNNN.sup."NNNN.sup."NNNXXAGAAVV where NN NNNNNNNNXXAGAAW (N is A, G, T, or C; X can be anything; and W is A or T) has a single occurrence in the genome. A unique target sequence in a genome may include an S. thermophilus CRISPR1 Cas9 target site of the form MMMMMMMMMNNNNN NNN NXXAGAAW where N NNN NN NXXAGAAW (N is A, G, T, or C; X can be anything; and W is A or T) has a single occurrence in the genome. For the S. pyogenes Cas9, a unique target sequence in a genome may include a Cas9 target site of the form MMMMMMMMNNNNNNNNNNIslNXGGXG where
NNNNNNNNNNNNXGGXG (N is A, G. T, or C; and X can be anything) has a single occurrence in the genome. A unique target sequence in a genome may include an S. pyogenes Cas9 target site of the form MMMMMMMMMNNNNNNNNNNNXGGXG where NNNNNNNNNNNXGGXG (N is A, G, T, or C; and X can be anything) has a single occurrence in the genome. In each of these sequences "M" may be A, G, T, or C, and need not be considered in identifying a sequence as unique. In some embodiments, a guide sequence is selected to reduce the degree secondary structure within the guide sequence.”
In another embodiment, Davidson et al. teach that removal of the repeat sequences can involve multiple guide sequences which target the multiple repeat sequences.

    PNG
    media_image3.png
    507
    808
    media_image3.png
    Greyscale

Since it is clear that Cas9 recognizes NNNNNNNNNNNXGGXG as a target sequence for genomic editing.  A person of ordinary skill in the art would have been motivated to target a sequence comprising multiple “CGG” sequences, because this sequence would serve as a target for Cas9 endonuclease activity.  Additionally, as stated above, the target repeats can be located in the 5’UTR, 3’UTR, promoter element, exon, or intron.  Regardless of the location of the repeat sequence, Davidson teaches that the methods for excision of the multiple repeats using the CRISPR/Cas9 system could be applied.
Davidson et al. does not teach wherein the subject has a permutation allele of the 5’untranslated region of the FMR1 gene or wherein the mutant region comprises at least 55 CGG repeats.  Additionally, Davidson et al. does not disclose wherein said method comprises reducing the number of CGG repeats to 44 or fewer repeats.
Garber discloses wherein said subject has a premutation allele of the 5'-untranslated region of the FMR1 gene (the FMR1 premutation in the 5'-UTR; page 667, 1st column, 3rd paragraph; Figure 1).  Additionally, Garber does disclose wherein a number of CCG repeats of 6-44 is considered normal allele for the FMR1 gene in humans (Figure 1).  Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date, to reduce the number of CGG nucleotide repeats in a mutant genome to 44 or less in an effort to restore a wild-type genotype in a mutant FMR1 genome.
Absent evidence of unexpected properties associated with the gRNA used in the methods of the instant invention, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have used the CRISPR/Cas9 system with the appropriate gRNA to reduce the number of CGG repeats in the genome of a subject in an effort to treat a disorder associated with an increased number of CGG repeats.  One of ordinary skill in the art would have been motivated to design the invention of the instant invention because Davidson et al. teach treating conditions associated with an increased number of nucleotide repeats by the use of a CRISPR/Cas9 system using gRNA targeting the FMR1 genomic sequence, and further using the known rules for identifying potential target sites in the genome for Cas9 targeting.  Since there is no evidence of unexpected properties associated with the use of gRNA targeting the 5’UTR and the CGG repeat sequence as recited in the instant claims, the use of these particular gRNA sequences would have been obvious to a person of ordinary skill in the art looking for the known target sequences for the Cas9 endonuclease, e.g. NNNNNNNNNNNXGGXG.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699